Title: To James Madison from John M. Forbes, 26 October 1804 (Abstract)
From: Forbes, John M.
To: Madison, James


26 October 1804, Hamburg. “The sole object of this is to announce an occurrence which has justly excited general Consternation here. On the Night of 24th Inst. at about 12 oClock a party of French Soldiers landed from the opposite Shore of Hanover on a place between this City and Altona Called Hamburg Bar the whole number is Supposed to have been about four hundred, about One hundred proceeded to a little place Called Grindel in the Suburbs of this City and within it’s territorial limits and there forcibly entered the dwelling house of the British Chargé d’affaires Sir George Rumbold and Seizing his person and papers Carried them, it is presumed, to Harburg and thence to Paris. As soon as the fact was known yesterday morning, The Senate was Specially Convoked and the French Minister, on application to him, disavowed any knowledge of the fact or of the motives that led to it and sent his Secretary of Legation over to Harburg to require an explanat⟨ion⟩ of the French General there. No Answer is yet known, but the Senate Continued in Session ’till a late hour yesterday and will meet again to day. Expresses have been sent by all the foreign Ministers here to their respective Cabinets and it is expected it will produce Some very important Consequences. I suppress any further reflections on the Subject.”
